            Case 1:17-cv-10511-IT Document 130 Filed 05/28/21 Page 1 of 14




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

FADI DAHHAN, individually and on              *
behalf of all others similarly situated,      *
                                              *
                Plaintiff,                    *
                                              *
       v.                                     *       Civil Action No. 1:17-cv-10511-IT
                                              *
OVASCIENCE, INC., et al,                      *
                                              *
                Defendants.                   *

                                   MEMORANDUM & ORDER

                                           May 28, 2021

TALWANI, D.J.

       Lead Plaintiff Freedman Family Investments LLC’s Second Amended Complaint [#72]

added Longwood Fund, L.P., Longwood Fund GP, LLC, and Richard Aldrich as Defendants in

this securities fraud class action. Lead Plaintiff contends that these three Defendants are

derivatively liable under Section 20(a) of the Securities Exchange Act of 1934 for being

controlling persons of Defendants OvaScience, Inc., and Michelle Dipp. The Motion to Strike

the Second Amended Complaint [#93], filed by Defendants OvaScience, Inc., Michelle Dipp,

and Jeffrey E. Young, and the Motion to Dismiss the Second Amended Complaint [#96], filed by

Defendants Longwood Fund, L.P., and Longwood Fund GP, LLC, argue that the claim against

the three new Defendants is untimely. The court concludes for the reasons set forth below that

the pleadings and other allowable documents do not rebut Lead Plaintiff’s claim that Lead

Plaintiff discovered the facts constituting the alleged Section 20(a) violation less than two years

prior to filing the Second Amended Complaint [#72]. Accordingly, the Motion to Strike [#93]

and the Motion to Dismiss [#96] are DENIED.
          Case 1:17-cv-10511-IT Document 130 Filed 05/28/21 Page 2 of 14




               I.   RELEVANT PROCEDURAL HISTORY

       This action was initiated on March 24, 2017. Complaint [#1]. Over the course of the

litigation, the court appointed Freedman Investments LLC (“Freedman Family”) as Lead

Plaintiff and granted class certification. Mem. & Order [#16]; Order on Class Certification [#99].

       Freedman Family’s First Amended Complaint [#27] alleged that Defendants OvaScience,

Inc. (“OvaScience”), Michelle Dipp, and Jeffrey Young (collectively, the “Original Defendants”)

violated the Securities Exchange Act of 1934 (the “Exchange Act”). Count I alleged that

OvaScience and Dipp artificially raised the market price of OvaScience’s stock by disseminating

false and misleading information and failing to disclose material facts, in violation of Section

10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder. Count II alleged that Dipp

and Young were derivatively liable under Section 20(a) of the Exchange Act as they were

“controlling persons” of OvaScience during the relevant period. The Original Defendants moved

to dismiss both claims, see Defs.’ Mot. [#30], and the court denied the motion. See Mem. &

Order [#44].

       Under the court’s Scheduling Order [#49], “deadlines to file motions seeking leave to add

new parties or to amend the pleadings to assert new claims or defenses will be controlled by Fed.

R. Civ. P. 15.” In December 2019, while discovery was ongoing, Lead Plaintiff notified the court

that information obtained through discovery sometime between March and November 2019

raised the prospect of Section 20(a) liability for Longwood Fund, L.P., and its general partner,

Longwood Fund GP, LLC (collectively, the “Longwood Fund”) and its founding member,

Richard Aldrich (together, the “New Defendants”). See Pl.’s Emerg. Mot. [#69]. Because the

five-year repose period for the claim would run later that month, Lead Plaintiff requested that the

court adjudicate a forthcoming motion seeking leave to amend on an expedited basis. The court



                                                 2
          Case 1:17-cv-10511-IT Document 130 Filed 05/28/21 Page 3 of 14




proposed, and the parties agreed, that Lead Plaintiff instead would file its Second Amended

Complaint prior to the statute of repose running but that the complaint would remain subject to a

motion to strike on the ground that it did not satisfy the Rule 15 standard for amending a

complaint. See Elec. Clerk’s Notes [#71]. Lead Plaintiff then filed the Second Amended

Complaint [#72], restating the first two Counts and adding Count III against the New

Defendants, on December 10, 2019.

       Two weeks later, the Lead Plaintiff and the Original Defendants submitted a joint request

to stay proceedings so that they may engage in mediation. See Jt. Mot. [#73]. On the parties’

subsequent request, the court lifted the stay and set a briefing schedule for the Original

Defendants’ anticipated motion to strike. Joint Status Report [#79]; Elec. Order [#80]. The

Original Defendants then filed the Motion to Strike the Second Amended Complaint [#93] and

the Longwood Fund filed the Motion to Dismiss the Second Amended Complaint [#96].1

       The parties subsequently requested a further stay for mediation, and the case remains

stayed for mediation except as to the pending motions. See Jt. Status Report [#121]; Jt. Status

Report [#128].

       The pending motions contend that Count III is untimely as pled and thus subject to

dismissal on the pleadings. As set forth below, the court concludes that the new Section 20(a)

claim is timely as pled.




1
  In addition, Defendant Aldrich filed a Motion for Joinder [#108], requesting to join in the
arguments made by the Longwood Entities and the Original Defendants as they apply equally to
him. The court recently allowed Aldrich to join the other Defendants’ motions. See Elec. Order
[#129].

                                                 3
         Case 1:17-cv-10511-IT Document 130 Filed 05/28/21 Page 4 of 14




            II.   RELEVANT FACTS ALLEGED IN THE SECOND AMENDED
                  COMPLAINT

       Counts I & II of the Second Amended Complaint [#72] incorporate, without substantive

revision, Counts I & II from the First Amended Complaint [#27]. The court has previously

summarized the allegations set forth in the First Amended Complaint as follows:

       OvaScience is a fertility company launched in 2011. Am. Compl. ¶ 2 [#27]. It has
       developed to the point of commercialization only one potential treatment. Id. That
       treatment, known as AUGMENT, involves “harvesting mitochondria from [a
       woman’s immature egg cells (also called “egg precursor cells” or “EggPC cells”)]
       and injecting them into her egg at the time of [in vitro fertilization (“IVF”)] in
       order to supplement the energy level in the egg and to address problems caused in
       the development of newly formed embryos by inadequate energy in the cell
       division process.” Id.

       OvaScience first sought to launch AUGMENT in the United States. Id. ¶ 3. When
       it began its U.S.-based study in February 2013, OvaScience stated that it would
       commercialize the treatment only if it showed “positive efficacy and safety.” Id.
       ¶¶ 3, 35–36.

       OvaScience subsequently received a letter from the Food and Drug
       Administration (“FDA”) advising OvaScience to file an investigational new drug
       application for AUGMENT. Id. ¶ 37. “Instead of facing that [review and approval
       process] and pursuing clinical data evidencing AUGMENT’s efficacy,”
       OvaScience “discontinued its U.S.-based clinical study and transferred its study
       overseas.” Id. ¶ 38. It developed a plan that involved partnering with IVF clinics
       in other international regions, first providing free treatment cycles, and then
       turning them into commercial centers for the treatment. Id. ¶ 39. In January 2014,
       OvaScience stated that it would introduce these programs “for physicians to gain
       experience using AUGMENT and to generate data.” Id. ¶ 39. OvaScience
       announced a plan to initiate 40 to 60 AUGMENT cycles in 2014, that these initial
       cycles would be free, but with the goal of ultimately charging for AUGMENT by
       the end of 2014. Id. ¶ 41.

       At its first Investor Day on December 17, 2014, Defendants announced that
       AUGMENT had performed 150 cycles by the end of 2014 and had “transitioned
       some of its IVF clinics to commercial centers.” Id. ¶ 14. Treatment added $15,000
       to $25,000 to the cost of each IVF cycle, and involved an invasive procedure, id.
       ¶ 58, but Defendants nonetheless stated that they expected 1,000 paying patients
       in 2015. Id. ¶¶ 45-47. In response to this news, OvaScience stock increased from
       a closing price of $29.38 on December 16, 2014, to $47.85 on December 19,
       2014, a 62.87% increase in value. Id. ¶ 48.



                                               4
         Case 1:17-cv-10511-IT Document 130 Filed 05/28/21 Page 5 of 14




       OvaScience completed a secondary public offering of the company’s stock on
       January 13, 2015. Id. ¶¶ 6, 77. Through the offering, OvaScience sold 2,645,000
       shares of common stock at $50.00 per share, raising $132.25 million. Id. ¶ 77.

       On March 17, 2015, Defendants released abstracts containing the first
       AUGMENT clinical data. Id. ¶ 50. The fact that Defendants had released some
       data was encouraging to investors, who had not expected metrics at that time. Id.
       ¶ 51. OvaScience’s stock price on March 25, 2015, closed at $49.80. Id. ¶ 53.

       Defendants then issued two additional press releases on March 26 and March 28,
       and held a public conference call on March 27 regarding the actual data. Id. ¶¶ 50,
       117. The results revealed data for only 34 patients from two clinics, even though
       OvaScience had offered free AUGMENT cycles to 150 patients at that point. Id.
       ¶ 51. While Defendants highlighted a purported pregnancy success rate of 53%
       for the Canadian patients, that rate was based on a subset of women who had
       developed viable embryos for transfers, and did not include those who did not
       develop any viable embryos. Id. ¶ 52. The real pregnancy success rate was
       approximately 27% of the Canadian patients, and 23.5% for all 34 patients
       (including the non-Canadian patients). Id. ¶¶ 52, 117. By contrast, the success rate
       of IVF without AUGMENT for a similar patient population is 33%. Id. ¶¶ 55–56.
       OvaScience’s stock price dropped to $38.18 by March 30, 2015. Id. ¶ 120.

       Through August, Defendants continued to reassure the market that OvaScience
       was on track to sell 1,000 cycles in 2015. Id. ¶¶ 58–59. But between January and
       August, 2015, Defendants sold, at most, 17 AUGMENT cycles. Id. ¶ 66.

       On September 29, 2015, Defendants revealed that OvaScience had only had
       approximately 35 commercial patients in 2015, and that the majority of those
       treatments occurred in September 2015. Id. ¶¶ 62, 66. OvaScience’s stock price
       dropped by 40.98% on the day of the announcement, and fell further the
       following trading day. Id. ¶ 63.

Order Class Certification 2–4 [#99]; Mem. & Order 2–4 [#44].

       Count III in the Second Amended Complaint asserts derivative liability against the New

Defendants under Section 20(a) of the Exchange Act. Namely, Lead Plaintiff alleges that

Longwood Fund and Aldrich exercised control over Dipp and OvaScience, and that they exerted

this control to make material misrepresentations and omissions to investors in order to inflate the

market price of OvaScience stock. Second Am. Compl. ¶¶ 82–124 [#72].

       Specifically, the Second Amended Complaint alleges that, in 2010, Aldrich, together with

Dipp and Cristoph Westphal, co-founded the Longwood Fund and operated the Longwood Fund
                                                 5
          Case 1:17-cv-10511-IT Document 130 Filed 05/28/21 Page 6 of 14




as its members. Id. ¶ 22. The investing strategy for the Longwood Fund was to create and invest

in science-based companies that develop novel solutions for important medical problems. Id.

¶ 82. However, the Longwood Fund was not merely a passive investor in these companies;

instead, the Longwood Fund would take an active management role in the companies it invested

in. Id. ¶¶ 82–83.

       One of the companies that the Longwood Fund founded and managed was OvaScience.

The Longwood Fund cofounded OvaScience in April 2011 along with Dipp, Aldrich, Westphal,

and two others. Id. ¶ 85. The Longwood Fund installed its own members as OvaScience’s

leadership team, including placing Dipp in the role of the OvaScience’s CEO and Aldrich in the

role of Board Chairman. Id. ¶ 86. Because of their dual roles as members of OvaScience’s

leadership and members of the Longwood Fund, Dipp, Alrich and the Longwood Fund owned a

majority of OvaScience’s shares and maintained control of a majority of its board seats. Id.

¶¶ 88–89.

       Lead Plainiff alleges that the Longwood Fund, Aldrich, and Dipp exercised day-to-day

control over the direction of OvaScience. Specifically, the Longwood Fund, Aldrich, and Dipp

made all hiring decisions related to OvaScience’s key executives and Dipp and Aldrich held one-

on-one weekly meetings to talk through everything from hiring teams, setting goals, and other

issues regarding the direction of OvaScience. Id. ¶ 90 n.17; ¶ 91. As a result of these

consultations, Aldrich would be able to comment on and approve communications from

management before they were sent to the OvaScience board so that the board members who were

not associated with the Longwood Fund would not have access to the relevant information about

OvaScience. Id. ¶ 90 n.17.




                                                 6
          Case 1:17-cv-10511-IT Document 130 Filed 05/28/21 Page 7 of 14




       Dipp did not separate her roles or duties as CEO of OvaScience and as a founding

member of the Longwood Fund. For example, for the first two years while she was with

OvaScience, Dipp did not receive cash compensation from OvaScience; instead her cash

compensation came from the Longwood Fund. Id. ¶ 92. Dipp and Aldrich would also conduct

OvaScience business using Longwood Fund email addresses and would intermingle OvaScience

business decisions with Longwood Fund business decisions. Id.

       Based on these allegations, Lead Plaintiff asserts that the New Defendants and Dipp

controlled OvaScience at every level, including OvaScience’s day-to-day functions. Relevant

here, Lead Plaintiff alleges that the influence of the New Defendants’ control extended to

deciding the final content of SEC filings, press releases, and conference calls that communicated

material information about AUGMENT and OvaScience to investors. Id. ¶¶ 93, 94–124.

            III.   RELEVANT LEGAL STANDARD

       Under Fed. R. Civ. P. 15(a)(2), leave to amend shall be “freely given when justice so

requires.” Foman v. Davis, 371 U.S. 178, 182 (1962) (citing Fed. R. Civ. P. 15(a)(2)). While

Rule 15 presents a liberal standard, it is bounded in two important ways. First, leave to amend

should not be granted where there has been “undue delay, bad faith or dilatory motive on the part

of the movant.” Id. Second, leave to amend is not warranted where it would be futile, which is to

say where the amended complaint “would fail to withstand a motion to dismiss pursuant to Fed.

R. Civ. P. 12(b)(6).” Crowl v. M. Chin Realty Trust, 607 F. Supp. 2d 245, 246 (D. Mass. 2009)

(citing Hatch v. Dep’t for Children, Youth & Their Families, 274 F.3d 12, 19 (1st Cir. 2001)).

Here, neither the Original Defendants nor the New Defendants argue undue delay, bad faith, or

dilatory motive. They argue instead that the Section 20(a) claim brought against the New

Defendants is futile as barred by the statute of limitations.



                                                  7
          Case 1:17-cv-10511-IT Document 130 Filed 05/28/21 Page 8 of 14




        Where, as here, a defendant asserts an affirmative defense as a basis for dismissal on a

Rule 12(b)(6) motion, “the facts establishing that defense must: (1) be ‘definitively ascertainable

from the complaint and other allowable sources of information,’ and (2) ‘suffice to establish the

affirmative defense with certitude.’” Gray v. Evercore Restructuring L.L.C., 544 F.3d 320, 324

(1st Cir. 2008) (quoting Nisselson v. Lernout, 469 F.3d 143, 150 (1st Cir. 2006)).

            IV.     DISCUSSION

        28 U.S.C. § 1658(b) provides that the Section 20(a) claim “may be brought not later than

the earlier of (1) 2 years after the discovery of the facts constituting the violation; or (2) 5 years

after such violation.” Defendants argue that the Section 20(a) claim against Longwood Fund and

Aldrich is untimely based on the pleadings because Lead Plaintiff alleged in the First Amended

Complaint that OvaScience “‘revealed the truth’ about AUGMENT on September 28, 2015,” and

that Lead Plaintiff had therefore “either discovered or should have discovered the facts

supporting the alleged Exchange Act violations on September 28, 2015, at the latest.” Defs.’

Mot. Strike 3 [#94]. Furthermore, Defendants argue that the relationship between the New

Defendants and OvaScience was publicly available and discoverable by the time OvaScience

“revealed the truth” in 2015. Id. at 6. Thus, Defendants argue, not only did the limitations period

for the underlying claims against OvaScience lapse by two years after the September 28, 2015

reveal, but so did any claim against the New Defendants as “controlling persons” of OvaScience.

Id. at 3; see also Defs.’ Mot. Dismiss 1 [#97] (making the same argument as to when the two-

year period commenced).

        As set forth more fully below, Defendants’ argument makes two mistakes of law. First,

Defendants mistakenly apply an “inquiry notice” standard for the point when the two-year

limitations period began to run on the underlying Exchange Act claim against OvaScience.



                                                   8
          Case 1:17-cv-10511-IT Document 130 Filed 05/28/21 Page 9 of 14




Second, Defendants improperly assume that, because Lead Plaintiff had discovered (or should

have discovered) that the New Defendants had an ability to control OvaScience as early as 2015,

that therefore Lead Plaintiff had discovered (or should have discovered) that the New Defendants

actually controlled OvaScience by that same time. Once these mistaken premises are put to the

side, there is no basis for the court to conclude, on the pleadings and other allowable documents,

that the Second Amended Complaint is untimely.2

       First, Defendants are mistaken in their assertion that September 28, 2015, marks the point

when the two-year limitations period began to run on the underlying claim against OvaScience.

As alleged in the First Amended Complaint, on September 28, 2015, OvaScience first disclosed

that it did not expect to meet its goal of 1,000 AUGMENT treatment cycles in 2015. See First

Am. Compl. ¶ 129. At best, this disclosure may have marked the point of “inquiry notice” as to

OvaScience, that is, the point when the facts discovered would lead a reasonably diligent

plaintiff to investigate OvaScience further. However, as the Supreme Court explained in Merck

& Co. v. Reynolds, 559 U.S. 633 (2010), the point of “inquiry notice” does not start the two-year

clock. Instead, because the plain text of the statute provides that the two-year period does not run

until “‘discovery of the facts constituting the violation,’” id. at 648 (quoting 28 U.S.C.

§ 1658(b)(1)), the Court held that the two-year clock does not begin at the point when the

plaintiff started (or should have started) to look for facts constituting the violation, but when the

plaintiff actually discovered (or should have discovered) the facts constituting the violation.




2
  Defendants also argue that the otherwise untimely Section 20(a) claim cannot be saved by
relating the amendment back to the date of filing of the original complaint under Fed. R. Civ. P.
15(c)(1). Because the court finds the Second Amended Complaint survives the pending motions
without reference to the relation-back provision, the court does not reach this argument.
                                                  9
         Case 1:17-cv-10511-IT Document 130 Filed 05/28/21 Page 10 of 14




       For example, in Merck, the Supreme Court rejected Merck’s argument that the two-year

period started at the point when the FDA released a warning letter stating that Merck had

“minimized” a study’s findings that Merck’s drug caused potentially serious cardiovascular

problems. As the Court explained, “the FDA’s warning letter . . . shows little or nothing about

the here-relevant scienter, i.e., whether Merck advanced [their erroneous explanation for the

cardiovascular problems] with fraudulent intent.” Id. at 653–54. Because the fact that a statement

was misleading or false does not “automatically tell us whether the speaker deliberately lied or

just made an innocent (and therefore nonactionable) error,” the Court reasoned that scienter had

not yet been discovered at the time the FDA letter was released. Thus, while the FDA’s letter

may have provided a plaintiff with reason to investigate Merck further (that is, “inquiry notice”),

it did not start the two-year statute of limitations. Id. at 650. In its decision, the Court recognized

that requiring the discovery of facts constituting the offense could possibly “give life to stale

claims or subject defendants to liability for acts taken long ago” but that the statute’s unqualified

five-year repose period would ameliorate any such concerns. Id. at 650.

       Here, just as the FDA Letter in Merck did not automatically speak to whether Merck

deliberately lied to or misled investors, OvaScience’s 2015 revelation that it did not expect to

meet its goal of 1,000 AUGMENT treatment cycles did not, by itself, imply that OvaScience’s

earlier statements were false or misleading. Indeed, when Defendants moved to dismiss the First

Amended Complaint on the basis that the complaint failed to adequately plead scienter, the court

found that scienter had been adequately pleaded but relied heavily on information not disclosed

until 2017. See Mem. & Order 12 [#44] (pointing to the 2017 discontinuance of AUGMENT as

critical for inferring scienter from OvaScience’s earlier statements). Accordingly, Defendants’




                                                  10
         Case 1:17-cv-10511-IT Document 130 Filed 05/28/21 Page 11 of 14




argument that, based upon the pleadings, the 2015 disclosure started the two-year limitations

period for the underlying Section 10(b) violation is contrary to law.3

       Defendants’ second mistake compounds the error. Defendants argue that not only did

Lead Plaintiff discover (or should have discovered) the facts constituting the underlying claim

against OvaScience no later than 2015 (as discussed above, that is incorrect), but that Lead

Plaintiff had or should have discovered by that same time that the New Defendants were

“controlling persons” of OvaScience. Specifically, Defendants point to two documents Lead

Plaintiff cites in the First Amended Complaint. These are: (1) a 2012 SEC Form 10 disclosing

that, in 2012, Dipp, Aldrich, and Westphal held key roles in both the Longwood Fund and

OvaScience and also disclosing the number of OvaScience shares held by the Longwood Fund

and its members; and (2) a 2015 article published by the Southern Investigative Reporting

Foundation (“SIRF”) reporting on the Longwood Fund’s connections with OvaScience and

noting, inter alia, that Dipp and the Longwood Fund had previously been “under the spotlight for

launching companies whose heavily touted prospects have been called into question.”

       As discussed above, under Merck, Lead Plaintiff’s two-year statute of limitations to bring

a derivative Section 20(a) claim against the New Defendants did not begin to run until Lead

Plaintiff had discovered (or should have discovered) the facts constituting the Section 20(a)

violation. Section 20(a) provides:

       Every person who, directly or indirectly, controls any person liable under any
       provision of this chapter or of any rule or regulation thereunder shall also be liable


3
  For the purposes of the analysis contained herein, the court considers that a plaintiff has
“discovered” the facts constituting the offense when he has uncovered sufficient facts to bring a
complaint that would not be subject to dismissal on a Rule 12(b)(6) motion and would comply
with his obligations under Rule 11. See City of Pontiac Gen. Employees’ Ret. Sys. v. MBIA,
Inc., 637 F.3d 169, 175 (2d Cir. 2011) (“the reasonably diligent plaintiff has not ‘discovered’ one
of the facts constituting a securities fraud violation until he can plead that fact with sufficient
detail and particularity to survive a 12(b)(6) motion to dismiss”).
                                                11
         Case 1:17-cv-10511-IT Document 130 Filed 05/28/21 Page 12 of 14




       jointly and severally with and to the same extent as such controlled person . . .
       unless the controlling person acted in good faith and did not directly or indirectly
       induce the act or acts constituting the violation or cause of action.

15 U.S.C. § 78t(a) (2000). In the First Circuit, to be considered a “controlling person” for the

purposes of Section 20(a), the alleged controlling person must not only have the general power to

control the company but must also actually exercise control over the company. Aldrige v. A.T.

Cross Corp., 284 F.3d 72, 85 (1st Cir. 2002) (citing Sheinkopf v. Stone, 927 F.2d 1259, 1270

(1st Cir.1991)). In Aldridge, for example, the Circuit found that the “actual control” element was

not satisfied where the defendant was a controlling shareholder with the power to elect two-

thirds of the company’s directors. Id. As the Circuit explained, “[u]nless there are facts that

indicate that the controlling shareholders were actively participating in the decisionmaking

processes of the corporation, no controlling person liability can be imposed.” Id. at 84 (citing 15

U.S.C. § 78t(a) (2000)).

       Since Aldridge, courts in this district have consistently required Section 20(a) claims to

include allegations of “actual control” in the pleadings. See, e.g., In re Credit Suisse-AOL Sec.

Litig., 465 F. Supp. 2d 34, 59 (D. Mass. 2006) (holding that “control-person relationship”

requires, inter alia, allegations that “the alleged control person actually exercised control over the

general operations of the primary violator”) (quoting In re Centennial Tech. Litig., 52 F.Supp.2d

178, 186 (D. Mass. 1999)). For example, in Sanders v. AVEO Pharm., Inc., the court found

allegations that a defendant had co-founded a company, had previously served on the company’s

scientific advisory board, and had remained a director and major shareholder to be insufficient

since these factual allegations did not support an inference that the defendant had “actual

control” of the company’s decisionmaking process. No. 13-cv-11157-DJC, 2015 WL 1276824,

at *11 (D. Mass. Mar. 20, 2015).



                                                 12
         Case 1:17-cv-10511-IT Document 130 Filed 05/28/21 Page 13 of 14




        Here, while the 2012 SEC Form 10 and the 2015 SIRF article would have certainly

provided Lead Plaintiff with notice that it should investigate the Longwood Fund’s involvement

with OvaScience, the documents do not constitute the facts of a Section 20(a) violation as there

is no evidence in either document that the Longwood Defendants actually controlled

OvaScience’s operations.4 Indeed, based upon the allegations in the pleadings (and the

documents referenced therein), the facts known to Lead Plaintiff about the New Defendants’

involvement at the time the First Amended Complaint was filed parallel the type of facts alleged

in Aldridge and Sanders; that is, while Lead Plaintiff had discovered evidence suggesting a close

relationship, what had been discovered did not imply a hierarchical relationship with the New

Defendants at the top. The allegations in the Second Amended Complaint are categorically

different as they suggest (at least according to the Complaint) that the Longwood Defendants

were running the show. And because evidence of “actual control” constitutes a necessary

element of the violation, the court cannot conclude, based on the pleadings and other allowable

documents, that the Section 20(a) claim against the New Defendants is untimely as a matter of

law.5


4
  The Original Defendants also point to allegations made by a different set of plaintiffs in another
class action complaint filed in this court. See Complaint in Westmoreland Cty. Emp. Ret. Sys. v.
OvaScience, Inc., et al., No. 17-cv-12312-IT, ECF No. 1 (Nov. 22, 2017). That complaint
alleged that Aldrich was a controlling person of OvaScience, id. ¶ 172, and alleged that
Longwood “profited handsomely” by selling its OvaScience shares prior to public disclosures
that brought down the price of OvaScience stock, id. ¶¶ 118–21. However, as the Supreme Court
explained in Merck, unless the pleadings in the separate action “contained any specific
information” directed to the elements of the claim as opposed to “complaints alleged only in
general terms,” then they are not the facts constituting the violation. 559 U.S. at 654. Here, none
of the allegations in the Westmoreland complaint contain specific information that go towards
the New Defendants’ “actual control” of OvaScience.
5
  The court notes that the standard for establishing Section 20(a) liability in this circuit is not yet
settled. As the First Circuit noted in Aldridge, there is a split among the circuits as to whether an
element of Section 20(a) liability is the defendant’s “culpable participation” in the fraud; the
First Circuit explicitly declined to reach the question and has still not reached it in the nearly
                                                  13
         Case 1:17-cv-10511-IT Document 130 Filed 05/28/21 Page 14 of 14




             V.    CONCLUSION

       For the reasons set forth above, OvaScience, Inc., Michelle Dipp, and Jeffrey Young’s

Motion to Strike the Second Amended Complaint [#93] and Longwood Fund, L.P. and

Longwood Fund GP, LLC’s, Motion to Dismiss the Second Amended Complaint [#96] are

DENIED.

       IT IS SO ORDERED.

Date: May 28, 2021                                             /s/ Indira Talwani
                                                               United States District Judge




twenty years since. See 284 F.3d at 84–85; see also Frank Kaplan, Control Person Liability—Is
Pleading and Proof of “Culpable Participation” Required and What Does That Requirement
Mean, 135 Banking L.J. 398 (2018) (collecting and analyzing cases across the circuits). In the
meantime, some judges in this district have evaluated Rule 12(b)(6) motions directed towards
Section 20(a) claims under the more stringent standard. See Akamai Techs., Inc. v. Deutsche
Bank AG, 764 F. Supp. 2d 263, 266 (D. Mass. 2011); Special Situations Fund III, L.P. v. Am.
Dental Partners, Inc., 775 F. Supp. 2d 227, 246 (D. Mass. 2011). Here, even assuming, for the
purposes of argument, that the 2012 SEC Form 10 or the 2015 SIRF article could support an
inference of actual control, it is not clear that they support an inference of culpable participation
in the fraud.


                                                  14
